OFFICE    OF THE ATTORNEY               GENERAL    OF TEXAS
                                          AUSTIN
GERALDc. MANW
AnO”*~.G**‘“IL




                         Yourrequert to
             crb~rfU4    oomlderd     by t
             reqwlrt 88 fOllw8l




                                       tWO~ditb8V8,ifh,V8lvtOU8.
                   hi8   OVU 08C   tlI8tMbd   Of   tb8    OUO   iurni8h.d   (u   8bOYO   bJ
                   the. OOUdy?"
Hoaorabk           2.   A.   Oourtwy,       Page 2



                   sOtiM          5 Or &tiOie     3gu0, maOa'         kUIO~t#
98X88      ciril        butUt88      FM68    U   fOlbV8   I

            "It 8hd.l k the duty Of all otiloe?~ to
       Ohargo bad oolleot la the nawr         mithorlrredw
       law all hO8 U'd 068810li8          vhioh M'o prmritted
       by lbv to be M808sOd      and oolbeted    for 8ll offi-
       oibl 8ervloe pUfOllwd by thea. A8 8ad whea ruoh
       f.08 M8 0OlbOt.d     th.y   8k&1bO dopoelted in th8
       OiflO@rt' 86bq    hItdOE hmdr prO'fidOdinthi8
       lot. Iaeveattho0onml88lorm~~            Oourttlnd8 that
       the trllure to oolkot uiy fee or ooml68loa vlb
       due to aegl0ot 00 tbr part of the offlyoehl;fhtbd
       vlth the reapoaalbillty of oolleot
       @mount Ot 8uoh f98 or OOti8BiOA rh      i"t be bated
        nMll        thOtr~Of8UOhOfflOO~,                      Bef~?Ourpm~h
        doduotloa 18 made, th8 @xmIIi88ioner8~   Oourt rlaall
        furni8h 8uoh oiiioer vith UI 1Wr.d       lktenwat
        of the UnOOl.l8OtOd  fO88 vlth vhloh hir WOOt'nt 18
        to be ohm ed, aad rbll notify ruoh off’    loer of the
        tlms bad p& co tar 8 burlng      on 8amD to drtwmlae
        whether ruob offloer VM guilty of aegllptaoe,
        vbioh tlu iOr hearing 8ball be lt lwrt tea ~AJI,
        rub8equeat to th8 d&e Of aotioe. MO88         an offl-
        08s18 Oh6r&Odb~     b'ftith tit8N8 poaribllitr OS
        OOll0Otia6f'HI,tbO 0aaai881OUP8 OOUl't8hrl1Wt
        la uy lveat nk8 mj deduotloM Sr08 the ruth0rirod
        Scrbry Of 8~34 Orfi08rFa
                    8eutloa 60oa, *it18          28, Vol. ,28, 0.6.OqA.,        l'Wd8 u
 foll0v81                             ,
                "mat juror8 and vltae88e8 (other   thaa vlt-
           a08808 V~O mu 8al.UiOd ml0YO88    Of the 80Y8rmMatr
           uad detaltmd Wittl.8808)b th8 tbit8d 8kt88 OOtU't8,
           iaoludlag the dl8triot oourt of mlmll, the dlrtrlot
           oourt of Puerto Rioo, &ad the dirtslot oOurt oi the
           -tad   Stbkl ocmal88lon8ro,8b11 bo ontitled to l
           per dlc~nfor eaoh day of lotual attrntlanoewad for
           uoh day neoerurll~ oooupled in tmvaling to rttend
           Court, or upon the oomul~mlono~, arxl return horn, -de
           in addltioa, mllukge u provldad la 8eotloa8 6oOb to
           boo6 ot thi8 title.”
               8eotloa 6OOe, Title 28, Vol. 28, U.b.O.A., reads
u   rollw8t

               "Vltneauo rtteatlltgin woh oourta, oc bo-
      POT      such 001&8810~~~   8kl.l r8colv8 for mob
      a7’8      4tModaMe         WX?   iOr th8    tia,   ~#Oe888~uy
      ocoupbtd la going to ud              returnlqg ti         the awe
      W, aad 5 oent8 per 11510'for2oI4 Prom 4l.8or her
      place or rc8Mwice to t&8 plms or trW                       or hew-
            aad 5 oat8        per rile     ior    ~o$ur&ing:    Aad pro-
      VI
      %     d further, Ttsatrlfaors,r (War                   th&i vItaerror
      VhO -0     Sd.UPied       8mp1OpO8       Of th# 6WMMOat         Wd
      d8tdMd VitnU808)              in the Utit& stitO8 OOtit8,
      inolud~       the Di8triOt Court Of &Mli,                 th8 !&I-
      trlct Court of Puerto RIoo, md the dirtrlct court
      Of th@ utited        Std.88    $0~ th8 m4wiCt           Of cOfvorbi&
      UhO rttb&       OOU3t     Ol’ 8ttOnd     bOfOrV tlalted8trtO8
      OOlIEd810S~OM,~ti~OiAt8               80 trz,l’UOWd       traatbir,
      re8poctiVe ZWSIdoI4oe888 to proh%blt return there-
      to fPON d&J t.0&r,            8h611,     VhbJh -18     fWt I# OOF-
      tiri04 t0 ia *be order            or the 00-t 0r tb           OW)-
      8ti8~Io~r for pa,*wmt bc ontitled, In rddltlon to
       the compensation so dsd by exItrtInglav ae modI-
       Pied by 8eotloa8 P 001 to 6006 of thi8 t&8,                     to b
      par diem of 3 fo rlx p nms o fo ub sfsb ~o Sor                e each
      day of aotue1 &ttewlano8 and for ea8h day moe881~-
       ~~~pltdlnt~~Ungtort~~ourtudre-
               .
               Ijeotlon601, 41tle PO, Vol. 28, U.B.O.A., reada u
rO110V81

            "The rollovingmdaoOthwoompeluatlon       @hall
       be taxed ti rlloved to vItne8eer in the 88-M
       2aate8 bad Terrltorl88, ezcept in ea808 ot4erwl8e
       expre8alf pMlid*d W lkv. lbr mob dOr’8     atten-
       dance    in   BOUH,or beroromay             0rr10er    purruaat      to
       hV,     81.50, Ukd 5        08lIta      * sib for,g0       -hi8
       placr    or   rO8ldOnOO  to          f&e pub. or trla9
                                                        or hear-,
       and 5 008-m A sib        rw mw832ug.       yhon 8 ~a3088
       l6 8ubpomUd in more thsn oae em80 b+tV8en the
       UAtaS paFtlO8,&tth8~8UBO       OOUl’t,OD%~OJ%O    tl’W.l
       Pee andme           perdldieaO~~atl~8~llbs                        allWed
        II-blo       R.     A.       Oourtuy,         Pw      4


              forrtten6uwe. Bothrhallbe tuedinthe 0-e
              PLntbi8por8doP,Ut~vhiohtb#         pwdlomattm-
              d&Me peealone 8b;ltk taxedlJLt& otbrauer
              b the order la rhioh th8y UW dhW8.d    Of.
                         Vhea        4 Vib888            for
                                                      18 deala
                                               la p?i8O@%
              vlntOi~OU?lt~     iOF bi8ap&WUWM  8, b@ 8h11 k
              ultitbd,   %lirdditi- t0 hl8 8Ub8iltOM0, t0 &
              0oqHnutIfbn of 41 l day.'
                         T48 abov8quoted ?e&anl Stat&or provldm foe                                   the
        ru%ym&at    Of    VitnO88         Ud     ri         0 fW8     fol! ritM88e8 in -1
              .     %%08a        fU8      MO                  “DOl’803S3.”   f-8 t0 th. VitMBM8



                         YOU     W        thOF@fO~         l’@8WOtfkdl7       dri8d           tht  It l8
        the opinion of thlr                 departam&          that     the ~ltno88          and rileago
        So88 d88orlb8din few lottorbre aot "Pee8of offloon of the
        &erlPP,      cad       should       not be     a’opo&ed       8.8 8UO&,       aor       be placed   ia
        th.   Off1OW8’           llabl7        f&d,    tPlW8&WM3tiV@Of tb                   Ylt~8808’
        method8 of tramporutloa.




Ac-Lg     ATTORNEY GENERAL OF TEXAS
                                                                                                                 COMMIREL